MOETOíT, J.
We are of opinion that none of the objections made by the town of Weymouth to the award of the commissioners in this case can be sustained.
It is too well settled to be disputed, that it is within the cor, stitutional power of the legislature to make laws for the construe tian, support and maintenance of roads and bridges, and for the distribution among the counties and towns of the burdens of maim taining them; and this power may be exercised by the legislature, in its discretion, either by general or special laws. It is clear also, that it is competent for the legislature to delegate to com*131missioners the authority to determine the amount or share of these .burdens which shall be borne by the several counties or towns. Salem Turnpike & Chelsea Bridge Co. v. Essex, 100 Mass. 282. Hingham & Quincy Bridge & Turnpike Co. v. Norfolk, 6 Allen, 353. Attorney General v. Cambridge, 16 Gray, 247. Harwich v. County Commissioners, 13 Pick. 60. In the exercise of this power the legislature passed the St. of 1862, c. 177, under which the town of Weymouth now claims, and which has been held by the court to be constitutional and valid. Hingham & Quincy Bridge & Turnpike Co. v. Norfolk, 6 Allen, 353. That statute, so far as regards the maintenance of the bridges, was not in any sense a contract with the towns affected by it. It was an exercise of the authority of the legislature to distribute public burdens and duties. It is clear that, under the same constitutional power, it had the right to change the law and redistribute these public burdens, if from a change of circumstances or other reasons it deemed it just and proper so to do. Cambridge v. Lexington, 17 Pick. 222. Attorney General v. Cambridge, 16 Gray, 247.
The obligation of the town of Weymouth under the act of 1862 was not founded upon any contract, express or implied. It did not acquire any vested right to require of the other towns the contribution towards the expenses of maintaining the bridges fixed by that act. The argument, therefore, that the amendatory act of 1870, c. 265, is unconstitutional because it impairs the obligation of a contract or defeats vested rights, is unfounded.
Another objection, made to the constitutionality of the statute of 1870, is that it sets aside and invalidates a decree of this court, and therefore is an exercise by the legislature of judicial powers. The decree, which it is claimed is set aside, is the decree accepting and affirming the report of the commissioners under the act of 1862. But the act of amendment does not set aside this decree, and is not inconsistent with it. It recognizes the validity of the decree, and of all the acts done under it, and provides merely for determining the mode in which the burden of supporting the bridges shall be borne in the future. It no more sets aside the decree than it would if it had provided that the bridges should be *132discontinued, or should hereafter be supported by the Commonwealth.
Under the first act, the questions as to what towns should maintain the bridges and in what proportions the expenses should be borne were not the subject of judicial inquiry and determination. Those were questions for the legislature, which it might determine by a committee of its own body, or by commissioners appointed as it saw fit, and the determination of them was left to commissioners. The only judicial action of the court was to supervise the doings of the commissioners, to see that they duly and legally exercised the powers conferred upon them. That judgment is not annulled or reversed by the act of 1870.
We are unable to see any force in the objection that the law is invalid because it “ requires the award to be retroactive.” The law itself is not retroactive. It authorizes the commissioners to determine in what proportions and in what manner the towns and cities benefited by the bridges shall pay the expenses incurred after the passage of this act for their maintenance ; and their report follows the terms of the statute.
These views are decisive of all the objections urged by the town of Weymouth against the validity of the act. The legislature had the power to determine the mode in which the public burden of maintaining those bridges should be borne in the future, and it was competent for them to delegate to commissioners, appointed in any manner they saw fit, the authority to determine by what towns and in what proportions the expenses should be paid. Ho valid objection is made to the action of the commissioners. They appear to have duly exercised the authority conferred upon them, and to have acted in conformity to the requirements of law. Their report therefore ought to be approved and affirmed.

Report accepted.